Evans, Judge,
concurring specially. The appeal here is from the denial of a motion to set aside a judgment of the Municipal Court of Columbus in which an automobile of a nonresident (member of the Armed Forces) was levied upon, thereafter sold for the amount of the sum claimed to be due and judgment rendered against him without a declaration of attachment being filed and sued to judgment. The stipulation of facts in the record as to the evidence presented at the hearing shows that the appellant was a nonresident of the State of Georgia at the time of the levy and sale. The attachment in this case was against a nonresident, and under the provisions of Code Ann. §§ 8-117 and 8-601 (Ga. L. 1962, pp. 520, *695521, 522) the same should have been returned "to any appropriate superior court.” Ordinarily the attachment could have been returned to a court with county-wide jurisdiction concurrent with the Superior Court as heretofore ruled in Tenn.-Va. Constr. Co. v. Willingham, 117 Ga. App. 290 (160 SE2d 444), but a reading of the statute creating the Municipal Court of Columbus (Ga. L. 1966, Vol. 2, pp. 3030, 3031) discloses that it has concurrent jurisdiction with the Superior Court of Muscogee County, "to try and dispose of all civil cases or proceedings, of whatever nature, whether arising ex-contractu or ex-delicto, ... of which jurisdiction is not now vested by the Constitution and laws of the State of Georgia exclusively in other courts.” Since the law of the State of Georgia places the jurisdiction of this attachment by making it returnable "to any appropriate superior court as to nonresidents,” this court was without jurisdiction. The Municipal Court of Columbus erred in overruling defendant’s motion to set aside the judgment in this case. See also Smith v. Rodgers, 57 Ga. App. 237 (194 SE 884); Nix v. Davis, 106 Ga. App. 206 (126 SE2d 467); Williams v. Russell, 82 Ga. App. 529 (61 SE2d 567); Nixon v. Russell Piano Co., 51 Ga. App. 399 (180 SE 743); 50 USCA § 520; Smith v. Smith, 222 Ga. 246 (149 SE2d 468); Boone v. Lightner, 319 U. S. 561 (63 SC 1223, 87 LE 1587); Saborit v. Welch, 108 Ga. App. 611, 613 (133 SE2d 921).
I therefore concur in the judgment of reversal because of the lack of jurisdiction of the lower court, although disagreeing with the majority in Division 1. I concur with the majority in holding that no declaration was filed as required in the case of nonresidents as held in Division 2.